             Case 2:20-cv-01009-TSZ Document 24 Filed 11/05/20 Page 1 of 5




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
           KENNETH HOOK and NORA
           HOOK, individually and as a marital
 8
           community,
 9                              Plaintiffs,
10            v.                                          C20-1009 TSZ

11         HOLLAND AMERICA LINE N.V.                      ORDER
           d/b/a HOLLAND AMERICA LINE
12         N.V. LLC, a Curacao limited liability
           company,
13
                                Defendant.
14

15         THIS MATTER comes before the Court on a Motion to Dismiss Plaintiffs’ First

16 Amended Complaint (FAC) under Federal Rule of Civil Procedure 12(b)(6) brought by

17 Defendant Holland America Line N.V. (HAL), docket no. 17. The Court has reviewed

18 all papers filed in support of, and in opposition to, the motion. For the reasons stated in

19 this order, the Court DENIES the motion.

20 12(b)(6) Standard

21         Although a complaint challenged by a Rule 12(b)(6) motion to dismiss need not

22 provide detailed factual allegations, it must offer “more than labels and conclusions” and

23

     ORDER - 1
             Case 2:20-cv-01009-TSZ Document 24 Filed 11/05/20 Page 2 of 5




 1 contain more than a “formulaic recitation of the elements of a cause of action.” Bell Atl.

 2 Corp. v. Twombly, 550 U.S. 544, 555 (2007). The complaint must indicate more than

 3 mere speculation of a right to relief. Id. When a complaint fails to adequately state a

 4 claim, such deficiency should be “exposed at the point of minimum expenditure of time

 5 and money by the parties and the court.” Id. at 558. A complaint may be lacking for one

 6 of two reasons: (i) absence of a cognizable legal theory, or (ii) insufficient facts under a

 7 cognizable legal claim. Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530, 534 (9th

 8 Cir. 1984). In ruling on a motion to dismiss, the Court must assume the truth of the

 9 plaintiff’s allegations and draw all reasonable inferences in the plaintiff’s favor. Usher v.

10 City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). The question for the Court is

11 whether the facts in the complaint sufficiently state a “plausible” ground for relief.

12 Twombly, 550 U.S. at 570. If the Court considers matters outside the complaint, it must

13 convert the motion into one for summary judgment. Fed. R. Civ. P. 12(d). If the Court

14 dismisses the complaint or portions thereof, it must consider whether to grant leave to

15 amend. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).

16 Plaintiffs’ Negligence Claims – FAC at ¶¶ 4.1–4.26

17         In January 2020, the World Health Organization (WHO) declared COVID-19 a

18 world health emergency of the highest level. FAC at ¶ 3.34. Beginning February 3,

19 2020, a ship owned by HAL’s sister company, Princess, was under quarantine at

20 Yokohama’s port near Tokyo. FAC at ¶ 3.42. Another Princess ship was “in the midst”

21 of suffering from a COVID-19 outbreak and trying to obtain permission to dock in

22 Oakland, CA. FAC at ¶ 3.43. The Hooks boarded a HAL ship, the Zaandam, on March

23

     ORDER - 2
             Case 2:20-cv-01009-TSZ Document 24 Filed 11/05/20 Page 3 of 5




 1 7, 2020. FAC at ¶ 3.51. On April 1, 2020, Plaintiff Kenneth Hook “was not feeling

 2 well” and had a fever and difficulty breathing. FAC at ¶ 3.91. Kenneth Hook later tested

 3 positive for COVID-19. FAC at ¶ 3.95. Plaintiffs allege that HAL acted negligently by

 4 allowing the Zaandam to sail, by failing to reasonably screen passengers and crew, by

 5 failing to timely and effectively implement precautions, and by unreasonably promoting

 6 the consumption of alcohol. FAC at ¶¶ 4.1–4.26

 7         Where the basis of the plaintiffs’ claims is a condition not unique to the maritime

 8 context, a carrier must have “‘actual or constructive notice of the risk-creating condition’

 9 before it can be held liable.” Samuels v. Holland America Line-USA Inc., 656 F.3d 948,

10 953 (9th Cir. 2011) (quoting Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318, 1322

11 (11th Cir. 1989)). “Actual notice exists when the defendant knows of the risk creating

12 condition.” Bujarski v. NCL (Bahamas) Ltd., 209 F. Supp. 3d 1248, 1250 (S.D. Fla.

13 2016). A carrier has constructive notice of a dangerous condition when it has existed for

14 such a period that the carrier must have known the condition was present and thus was

15 invited to correct it. Id. at 1250–51. In a pleading, the plaintiff may allege knowledge

16 generally. Fed. R. Civ. P. 9(b).

17         Plaintiffs allege in the FAC that “HAL knew about the specific dangers posed by

18 COVID-19 before the Zaandam sailed,” and that it “knew that it lacked capacity to

19 effectively deal with serious infectious diseases on its vessels.” FAC at ¶¶ 3.32–3.33.

20 Additionally, they allege that “HAL knew that COVID-19 had created a pandemic and

21 that COVID-19 was rapidly transmitted in close and closed environments like cruise

22 ships.” FAC at ¶ 3.45. Prior to the Zaandam leaving port, the WHO had declared that

23

     ORDER - 3
             Case 2:20-cv-01009-TSZ Document 24 Filed 11/05/20 Page 4 of 5




 1 COVID-19 was a world health emergency of the highest level, and two ships owned by

 2 HAL’s sister company were already handling COVID-19 infections. FAC at ¶¶ 3.34,

 3 3.42–3.43. Plaintiffs adequately allege that HAL had actual and/or constructive notice of

 4 the COVID-19 pandemic. Cf. Samuels, 656 F.3d at 954 (noting that where the carrier

 5 lacked knowledge of “any similar accident, or any accident at all,” the plaintiff did not

 6 prove actual or constructive notice). The Court DENIES HAL’s motion to dismiss as to

 7 Plaintiffs’ negligence claims.

 8 Plaintiff Nora Hook’s Claim – Negligent Infliction of Emotional Distress – FAC at
   ¶¶ 4.27–4.30
 9
           The Court DENIES HAL’s motion to dismiss as to Nora Hook’s Negligent
10
   Infliction of Emotional Distress (NIED) claim. Under federal maritime law, a plaintiff
11
   seeking to recover for NIED can bring a claim under “the zone of danger” test. Stacy v.
12
   Rederiet Otto Danielsen, A.S., 609 F.3d 1033, 1035 (9th Cir. 2010) (citing Consolidated
13
   Rail Corp. v. Gottshall, 512 U.S. 532, 547–48 (1994)). “[T]he zone of danger test limits
14
   recovery for emotional injury to those plaintiffs who sustain a physical impact as a result
15
   of a defendant’s negligent conduct, or who are placed in immediate risk of physical harm
16
   by that conduct.” Gottshall, 512 U.S. at 547–48. A plaintiff sustains a physical impact
17
   if they manifest some symptoms of the feared disease. Cf. Metro-North Commuter R. Co.
18
   v. Buckley, 521 U.S. 424, 427 (1997) (stating that the plaintiff could not recover under
19
   NIED based on exposure to a disease “unless, and until, he manifests symptoms”). Nora
20
   Hook alleges that she suffered symptoms associated with COVID-19 including a sore
21

22

23

     ORDER - 4
             Case 2:20-cv-01009-TSZ Document 24 Filed 11/05/20 Page 5 of 5




 1 throat, cough, rash, and fatigue. FAC at ¶ 3.104. She sufficiently alleges a claim for

 2 NIED.

 3         IT IS SO ORDERED.

 4         Dated this 5th day of November, 2020.

 5
                                                    A
 6                                                  THOMAS S. ZILLY
                                                    United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 5
